DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Groupe I, claims 1-3, in the reply filed on 6/9/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma et al (2020/0164349).
Regarding claim 1, Kakinuma teaches carrier metal catalyst (0001). The catalyst comprises a carrier powder comprising an aggregate of carrier fine particles wherein the carrier fine particles comprise a chained portion structured by fusion bonding a plurality of crystallites into a chain. The carrier fine particles contain titanium oxi8de and a ratio of anatase phase/rutile phase of titanium oxide of the carrier powder is 0.2 or lower (0006). The mean particle size of the carrier fine particles is 0.1-4µm (0038). The carrier fine particles are doped with an element having a valence difference from the valance of titanium (0043). The metal fine particles include platinum (0049). 
Kakinuma does not explicitly teach the cell resistance as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that as the catalyst of Kakinuma is structurally and materially the same, a similar cell resistance would be expected when measured under the same conditions. 
Regarding claim 2, Kakinuma teaches a fuel cell having an anode catalyst, an electrolyte membrane, and a cathode catalyst wherein the anode catalyst is the carrier metal catalyst (0053). 
Regarding claim 3, Kakinuma teaches the anode catalyst to be the carrier metal catalyst (0053). The catalyst is discussed above. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        June 22, 2022